Exhibit 10.18

 

GUARANTY OF PAYMENT AND PERFORMANCE

 

THIS GUARANTY OF PAYMENT AND PERFORMANCE (this “Guaranty”) made as of August 17,
2012, by ADCARE HEALTH SYSTEMS, INC., an Ohio corporation (the “Guarantor”) in
favor of CONTEMPORARY HEALTHCARE FUND I, L.P., a Delaware limited partnership
(the “Lender”).

 

R E C I T A L S:

 

Pursuant to a Loan Agreement dated the date hereof (as the same may hereafter be
amended, the “Loan Agreement”) between CSCC PROPERTY HOLDINGS, LLC, a Georgia
limited liability company, and CSCC NURSING, LLC, a Georgia limited liability
company (collectively, the “Borrowers”) and Lender, Lender agreed to make a loan
to the Borrowers in the principal amount of up to Six Hundred Thousand and
No/100 Dollars ($600,000.00) (the “Loan”). As one of the conditions for the
Loan, Lender required that the Guarantor guarantee the Loan Obligations (as
hereinafter defined), now existing or hereafter incurred, owing to the Lender
pursuant to the Loan Documents (as defined in the Loan Agreement). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Loan Agreement.  Guarantor is the parent entity of the Borrowers and will
receive direct and indirect benefits from the Loan, which benefits, among
others, provide adequate consideration for them to enter into this Guaranty.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals, and in order to
induce the Lender to continue to make the Loan, and as security for the Loan
Obligations, Guarantor agrees and covenants with Lender and represents and
warrants to Lender as follows:

 

1.                                      Guarantee of Loan Obligations.  The
Guarantor hereby unconditionally, jointly and severally with Borrowers and any
other, guarantor of the Loan guarantees to the Lender the following
(collectively, the “Loan Obligations”) (a) the due, regular, and punctual
payment of the principal (including capitalized interest that is added to
principal), interest, fees, premiums, expenses, and other charges pursuant to
the Note executed by the Borrowers evidencing the Loan, as the same may
hereafter be extended, renewed, modified, or amended (the “Note”), (b) the
payment of all fees, premiums, expenses, charges, and other amounts from time to
time owing to Lender pursuant to the Loan Agreement and other Loan Documents,
and (c) the performance of all covenants, agreements, and other obligations from
time to time owing to, or for the benefit of, Lender pursuant to the Loan
Documents, including, but not limited to, the indemnity obligations under the
Loan Documents; (d) upon the failure of the Borrowers timely to pay or perform
any of the foregoing Loan Obligations as provided in the Loan Documents, the
payment of all reasonable costs and expenses incurred by Lender in paying or
performing such Loan Obligations (but Lender shall not be required to pay or
perform such Loan Obligations); and (e) all reasonable costs, attorneys’ fees,
and expenses that may be incurred by the Lender by

 

1

--------------------------------------------------------------------------------


 

reason of an Event of Default as provided in the Loan Documents, including
reasonable fees and expenses in any appellate or bankruptcy proceedings.

 

Upon any Event of Default pursuant to any of the Loan Documents, the Guarantor
unconditionally promises to pay to the Lender such amounts as are necessary to
cure the Event of Default, or at the option of the Lender in the event Lender
has elected to accelerate the Loan Obligations as a result thereof, the
Guarantor agrees to pay the outstanding Loan Obligations in full.

 

This Guaranty is unconditional except as expressly set forth herein, and the
Guarantor agrees that the Lender, upon the occurrence of an Event of Default
pursuant to any of the Loan Documents, shall not be required to assert any claim
or cause of action against the Borrowers before asserting any claim or cause of
action against the Guarantor under this Guaranty.  The Guarantor further agrees
that the Lender shall not be required to pursue or foreclose on any Collateral
that it may receive from the Borrowers, any guarantor, or others as security for
any of the Loan Obligations before making a claim or asserting a cause of action
against the Guarantor under this Guaranty.

 

The failure of the Lender to perfect its security interest in any of the
Collateral as set forth in any of the Loan Documents or any other collateral now
or hereafter securing all or any part of the Loan Obligations shall not release
the Guarantor from its liabilities and obligations hereunder.

 

Notice of acceptance of this Guaranty and of any Default or Event of Default is
hereby waived by the Guarantor, except to the extent notice is otherwise
expressly required by the Loan Documents.  Presentment, protest, demand, and
notice of protest and demand, and notice of receipt of any and all Collateral,
and of the exercise of possessory remedies or foreclosure on any and all
Collateral received by the Lender from the Borrowers or the Guarantor are hereby
waived.  To the extent any Collateral from time to time consists of accounts
owing to Borrowers, all settlements, compromises, compositions, accounts stated,
and agreed balances in good faith between any primary or secondary obligors on
any such accounts shall be binding upon the Guarantor.  With respect to the
amounts now or hereafter due under this Guaranty, the Guarantor waives, to the
extent permitted by law, all rights of exemption of property from levy or sale
under execution or other process for the collection of debts under the laws or
Constitution of the United States or any state thereof.

 

This Guaranty shall not be affected, modified, or impaired by the voluntary or
involuntary liquidation, dissolution, sale, or other disposition of all or
substantially all of the assets, marshalling of assets and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangements, composition with creditors or readjustment of, or
other similar proceedings affecting the Borrowers or any guarantor, or any of
the assets belonging to any of them, nor shall this Guaranty be affected,
modified, or impaired by the invalidity of the Note or any of the other Loan
Documents.

 

2

--------------------------------------------------------------------------------


 

Without notice to the Guarantor, without the consent of the Guarantor, and
without affecting or limiting the Guarantor’s liability hereunder, the Lender
may:

 

(a)                                 grant the Borrowers extensions of time for
payment of the Loan Obligations or any part hereof;

 

(b)                                 renew any of the Loan Obligations;

 

(c)                                  grant the Borrowers extensions of time for
performance of agreements or other indulgences;

 

(d)                                 at any time release any or all of the
Collateral, or any mortgage, deed of trust, or security interest in any
Collateral, that now or hereafter secures any of the Loan Obligations;

 

(e)                                  compromise, settle, release, or terminate
any or all of the obligations, covenants, or agreements of the Borrowers under
the Note or other Loan Documents;

 

(f)                                   at any time release any one or more other
guarantors from their guarantees of any of the Loan Obligations; and

 

(g)                                  modify or amend any obligation, covenant,
or agreement of the Borrowers as set forth in the Note or any of the other Loan
Documents (and such amendments shall nevertheless be binding upon the
Guarantor); provided no increase in the principal amount of the Loan will be
binding upon the Guarantor unless it has consented to such increase unless such
increase is made pursuant to Section 2.1(b) of the Loan Agreement.

 

This Guaranty shall continue to be effective, or be reinstated, as the case may
be, if at any time any whole or partial payment or performance of any Loan
Obligations is or is sought to be rescinded or must otherwise be restored or
returned by the Lender upon the insolvency, bankruptcy, dissolution,
liquidation, or reorganization of the Borrowers, the Guarantor or any guarantor
upon or as a result of the appointment of a receiver, intervenor, or conservator
of, or trustee or similar officer for, the Borrowers, the Guarantor or any
guarantor of or for any substantial part of its property, or otherwise, all as
though such payments and performance had not been made and as though this
Guaranty had not expired or been terminated.  This Guaranty shall not be
affected in any way by the transfer or other disposition of any of the
Collateral described in and granted to Lender pursuant to the Loan Documents.

 

2.                                      Representations and Warranties of the
Guarantor.  To induce the Lender to make the Loan to Borrowers, Guarantor
represents and warrants to the Lender as follows:

 

(a)                                 Power to Incur Obligations.  Guarantor has
full power and unrestricted right to enter into this Guaranty and to incur the
obligations provided for herein, all of which have been duly authorized by all
necessary corporate action of Guarantor.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Existence, Power and Qualification. 
Guarantor is a limited liability company duly organized, in good standing and
validly existing under the laws of the state of its formation as set forth in
the introductory paragraph of this Agreement, has the power to own its
properties and to carry on its business as is now being conducted and to execute
and deliver this Guaranty, and is duly qualified to do business and is in good
standing in every jurisdiction in which the character of the properties owned by
it or in which the transaction of its business makes its qualification
necessary.

 

(c)                                  Conflicts.  This Guaranty does not violate,
conflict with, or constitute any default under the operating agreement of
Guarantor or any decree, or judgment by which Guarantor is bound or affected,
and to the best of Guarantor’s knowledge, does not constitute a material
violation of any agreement or instrument binding upon Guarantor.

 

(d)                                 Pending Matters.  No action or investigation
is pending or, to the best of Guarantor’s knowledge, threatened before or by any
state or federal court or administrative agency which would reasonably be
expected to result in any material adverse change in the financial condition,
operations, or prospects of Guarantor.  Guarantor is not in violation of any
agreement, the violation of which would reasonably be expected to have a
materially adverse effect on Guarantor’s business or assets, and Guarantor is
not in violation of any order, judgment, or decree of any state or federal court
or administrative agency by which Guarantor is bound or affected.

 

(e)                                  Financial Statements Accurate.  All
financial statements heretofore or hereafter provided by the Guarantor are or
will, at the time of the delivery thereof be, true and complete in all material
respects as of their respective dates and fairly present the financial condition
of Guarantor, and there are no known liabilities, direct or indirect, fixed or
contingent, as of the respective dates of such statements which are not or will
not, at the time of the delivery thereof, be reflected therein or in the notes
thereto or in a written certificate delivered with such statements.  There has
been no material adverse change in the financial condition, operations, or
prospects of Guarantor since the dates of such statements except as fully
disclosed in writing with the delivery of such statements.

 

(f)                                   No Defaults or Restrictions.  Guarantor is
not in default under any agreement or instrument that causes or would have a
material adverse effect on the business, properties, and financial operations or
condition of Guarantor.

 

(g)                                  Payment of Taxes and Employee Benefits. 
Guarantor has filed all federal, state, and local tax returns which are required
to be filed and has paid, or made adequate provision for the payment of, all
taxes which have or may become due pursuant to said returns or to assessments
received by Guarantor and has made all required payments to employee benefit
plans.

 

(h)                                 Disclosure.  Neither this Guaranty nor any
other document, financial statement, credit information, certificate, or
statement required herein or otherwise furnished to Lender by Guarantor in
connection with the Loan or this Guaranty contains any untrue, incorrect,

 

4

--------------------------------------------------------------------------------


 

or misleading statement of material fact.  All representations and warranties
made herein or any certificate or other document delivered to Lender by or on
behalf of Guarantor pursuant to or in connection with this Guaranty shall be
deemed to have been relied upon by Lender notwithstanding any investigation
heretofore or hereafter made by Lender or on its behalf, and shall survive the
delivery of this Guaranty.

 

(i)                                     ERISA.  Guarantor is in compliance with
all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”).

 

3.                                      Affirmative Covenants of the Guarantor. 
Guarantor covenants and agrees that so long as the Loan Obligations are
outstanding, Guarantor shall comply with each of the following affirmative
covenants:

 

(a)                                 Payment of Loan/Performance of Loan
Obligations.  Duly and punctually pay or cause to be paid the principal and
interest of the Note in accordance with its terms and duly and punctually pay or
cause to be paid or performed all other Loan Obligations.

 

(b)                                 Payment of Taxes.  Pay and discharge all
taxes, assessments, and governmental charges or levies imposed upon the
Guarantor, including, without limitation, all current tax liabilities of all
kinds, all required withholdings of income taxes of employees and all required
old age and unemployment contributions.

 

(c)                                  Reporting Requirements.  From time to time
upon request, furnish to Lender such information regarding the business affairs,
finances, and conditions of the Guarantor and its properties in such detail as
the Lender reasonably may request, including tax returns;  without limiting the
foregoing, Guarantor will furnish to Lender financial statements as and when
required by the Loan Agreement.  All financial statements shall be provided in
the form and at the times set forth in the Loan Agreement.

 

(d)                                 Payment of Indebtedness.  Pay or cause to be
paid duly and punctually all principal and interest of any material Indebtedness
of the Guarantor to its creditors, and comply with and perform all conditions,
terms, and obligations of the notes or other instruments evidencing such
indebtedness and any mortgages, deeds of trust, security agreements, and other
instruments evidencing or securing such indebtedness.  Without limiting anything
herein, “material” Indebtedness shall include, without limitation, any
Indebtedness which is secured by or becomes subject to any Lien.  Guarantor may
contest any Indebtedness in good faith and shall not be in violation of this
covenant during the period of any such contest provided that execution against
any property of the Guarantor must have been effectively stayed and reserves
adequate for payment must have been established.

 

(e)                                  Notice of Loss.  Notify Lender of any event
causing a loss or reduction in value of the Guarantor’s assets which has a
material adverse effect on the Guarantor’s net worth.

 

5

--------------------------------------------------------------------------------


 

(f)                                   Maintenance of Existence.  Maintain its
corporate existence, and, in each jurisdiction in which the character of the
property owned by it or in which the transaction of its business makes
qualification necessary, maintain qualification and good standing.

 

4.                                      Negative Covenants of the Guarantor. 
Except as permitted by the Loan Agreement, so long as any of the Loan
Obligations are outstanding, Guarantor agrees that it shall not, without
Lender’s prior written approval:

 

(a)                                 Change in Business.  Make any material
change in the nature of its business as it is being conducted as of the date
hereof which would reasonably be expected to materially and adversely affect its
ability to perform its obligations pursuant to this Guaranty.

 

(b)                                 Changes in Accounting.  Change its method of
accounting to one inconsistent with the method heretofore used by Guarantor.

 

(c)                                  Consolidation or Transfer of Substantially
all of its Assets.  Enter into any merger, consolidation, or similar transaction
with any entity other than Borrowers or any other subsidiary of Borrowers which
is a guarantor of the Loan, or sell, assign, lease, or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now or hereafter acquired) other than to Borrowers or
any other subsidiary of Borrowers which is a guarantor of the Loan or unless any
such disposition is of property other than the Collateral and is in the ordinary
course of business for a full and fair consideration and does not violate any
covenant of the Loan Agreement.

 

(d)                                 ERISA Funding and Termination.  Permit the
funding requirements of ERISA with respect to any employee plan of Guarantor to
be less than the minimum required by ERISA at any time, or any employee plan of
Guarantor to be subject to involuntary termination proceedings at any time.

 

(e)                                  Transfer of Ownership Interests.  Permit
any transfer of the ownership interests or stock of Guarantor or change in
management of Guarantor that would violate any covenant of the Loan Agreement.

 

5.                                      Events of Default.  Guarantor’s
violation of any covenant set forth in Section 4 hereof, or Guarantor’s failure
to properly and timely perform or observe any covenant or condition set forth in
this Guaranty (other than those in Section 4) which is not cured within any
applicable cure period as set forth herein or, if no cure period is specified
therefor, which is not cured within thirty (30) days of Lender’s notice to
Guarantor of such default (provided such cure period shall be extended an
additional sixty (60) days if Guarantor commences a cure within such initial
thirty (30) days, provides evidence thereof to Lender and diligently pursues a
cure), or the falsity in any material respect of any representation or warranty
herein or in any financial statement, certificate, or other information
heretofore or hereafter provided by Guarantor to Lender, shall constitute an
“Event of Default” hereunder and under each of the Loan Documents.  The
foregoing provision or any other provision requiring or providing for notice or
demand from Lender is deemed eliminated if Lender is prevented from giving such
notice or

 

6

--------------------------------------------------------------------------------


 

demand by bankruptcy or other applicable law, and the Event of Default shall
occur upon the occurrence of such event or condition if not cured within any
applicable period measured from the occurrence of such event or condition rather
than from notice or demand.

 

6.                                      Waiver and Subordination. Guarantor
expressly waives any right to payment arising by virtue of any subrogation or
indemnification upon payment by Guarantor of amounts due from Borrowers to
Lender, and Guarantor expressly subordinates any other rights to payment of
indebtedness owing from Borrowers to Guarantor, whether now existing or
hereafter arising, to the prior right of Lender to receive or require payment in
full of the Loan Obligations, until such time as the Loan Obligations are fully
paid (including interest accruing on the Note after any petition under the
Bankruptcy Code, which post-petition interest Guarantor agrees shall remain a
claim that is prior and superior to any claim of Guarantor notwithstanding any
contrary practice, custom, or ruling in proceedings under the Bankruptcy Code
generally) and such payments are final and not subject to refund or rescission
under bankruptcy or other applicable law.  Furthermore, so long as an Event of
Default exists under the Loan Documents, Guarantor agrees not to accept any
payment or satisfaction of any kind of indebtedness of Borrowers to the
Guarantor or any security for such indebtedness until such time as the Loan
Obligations are fully paid.  If Guarantor should receive any such payment,
satisfaction or security for any indebtedness of Borrowers to the Guarantor, the
Guarantor agrees to deliver the same promptly to Lender in the form received,
endorsed, or assigned as may be appropriate for application on account of, or as
security for, the Loan Obligations and until so delivered, agrees to hold the
same in trust for Lender.

 

7.                                      Successors and Assigns.  This Guaranty
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective heirs, legal representatives, successors, and assigns.

 

8.                                      Transfer of Rights under the Guaranty
and the Loan Documents.

 

(a)                                 Transfer by Lender.  Subject to any
limitations set forth in the Loan Agreement, Lender may, at any time, sell,
transfer or assign any of the Loan Documents, and any or all servicing rights
with respect thereto, or grant participations therein or issue securities
evidencing a beneficial interest in a rated or unrated public offering or
private placement (the “Securities”) to any affiliate of Lender or to the Small
Business Administration. Lender may forward to each purchaser, transferee,
assignee, servicer, participant or investor in such Securities or any credit
rating agency rating such Securities (the foregoing entities hereinafter
collectively referred to as the “Investor”) and each prospective Investor, all
documents and information which Lender now has or may hereafter acquire relating
to Guarantor, whether furnished by Borrowers, Guarantor or otherwise, as Lender
determines necessary or desirable.  Guarantor agrees, upon request of Lender, to
cooperate with Lender in connection with any transfer made or any Securities
created pursuant to this Section 8(a) provided there is no material financial or
other burden to Guarantor of doing so and provided such cooperation does not
require an amendment to this Guaranty which would in any manner increase the
obligations of Guarantor hereunder.  Guarantor shall also furnish and Guarantor
hereby consents, subject to Lender’s obligations hereunder, to Lender furnishing
to such Investors or such prospective

 

7

--------------------------------------------------------------------------------


 

Investors any and all information concerning the financial condition of
Guarantor as provided for in this Section 8(a) in connection with any sale,
transfer or participation interest.  Notwithstanding the foregoing, in the event
that Lender delivers any such information to a prospective Investor, Lender will
notify Guarantor to such effect.

 

(b)                                 Transfer by Guarantor.  Without the prior
written consent of Lender, which may be withheld in Lender’s sole discretion,
Guarantor may not, at any time, sell, transfer or assign this Guaranty or any of
the other Loan Documents to which Guarantor is a party or any of the Loan
Documents to which Guarantor is a party or is otherwise a guarantor, and any or
all rights or obligations with respect thereto.

 

9.                                      Severability.  In the event that any
provision hereof is deemed to be invalid by reason of the operation of any law
or by reason of the interpretation placed thereon by any court, this Guaranty
shall be construed as not containing such provision, and the invalidity of such
provision shall not affect other provisions hereof which are otherwise lawful
and valid and shall remain in full force and effect.

 

10.                               Notices.  Any notice or other communication
required or permitted to be given pursuant to this Guaranty or by applicable law
shall be in writing and shall be deemed received (a) on the date delivered if
delivered in person to the person or department specified below, (b) three (3)
days after the date deposited in the U.S. Mail, certified or registered, with
return receipt requested, or (c) one (1) day following the date deposited with
Federal Express or other national overnight carrier, and, in each case, shall be
addressed as follows: If to Borrowers:

 

If to Guarantor:

 

AdCare Health Systems, Inc.

Two Buckhead Plaza

3050 Peachtree Road NW, Suite 355

Atlanta, Georgia 30305

 

with a copy to:

 

Ellen W. Smith, Esq.

Holt Ney Zatcoff & Wasserman, LLP

100 Galleria Parkway, Suite 1800

Atlanta, Georgia 30339

Fax: (770) 956-1490

 

If to Lender:

 

Eric Smith

Contemporary Healthcare Capital, LLC

1040 Broad Street

Suite 103

 

8

--------------------------------------------------------------------------------


 

Shrewsbury, New Jersey 07702

 

with a copy to:

 

Law Offices of Thomas K. Slattery, P.L.L.C.

1250 24th Street NW, Suite 300

Washington, DC 20037

 

Any party may change its address to another single address by notice given as
herein provided, except that any change of address must be actually received in
order to be effective.

 

11.                               Waivers.  The failure by the Lender at any
time or times hereafter to require strict performance by Guarantor of any of the
provisions, warranties, terms, and conditions contained herein or in any other
agreement, document, or instrument now or hereafter executed by Guarantor and
delivered to the Lender shall not waive, affect, or diminish any right of the
Lender hereafter to demand strict compliance or performance therewith and with
respect to any other provisions, warranties, terms, and conditions contained in
such agreements, documents, and instruments, and any waiver of any Default or
Event of Default shall not waive or affect any other Default or Event of
Default, whether prior or subsequent thereto and whether of the same or a
different type.  None of the warranties, conditions, provisions, and terms
contained in this Guaranty or in any agreement, document, or instrument now or
hereafter executed by Guarantor and delivered to the Lender shall be deemed to
have been waived by any act or knowledge of the Lender, its agents, officers, or
employees, but a waiver, in order to be effective, must be by an instrument in
writing, signed by an officer of the Lender, and directed to the Guarantor
specifying such waiver.

 

12.                               Expenses.  Guarantor guarantees payment of all
costs and expenses described in the Loan Agreement, and the same shall
constitute additional obligations of the Guarantor payable on demand.

 

13.                               Singular and Plural.  Singular terms shall
include the plural forms, and vice versa.

 

14.                               Entire Agreement. This Guaranty constitutes
the entire agreement of Guarantor and Lender with respect to the subject matter
hereof and supersedes all prior agreements and understandings both oral and
written, between the parties with respect to the subject matter hereof.

 

15.                               Jurisdiction.  THE VALIDITY, INTERPRETATION,
ENFORCEMENT, AND EFFECT OF THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAWS OF THE STATE OF NEW JERSEY.  THE LENDER’S PRINCIPAL PLACE
OF BUSINESS IS LOCATED IN THE STATE OF NEW JERSEY, AND GUARANTOR AGREES THAT
THIS GUARANTY SHALL BE HELD BY LENDER AT SUCH PRINCIPAL PLACE OF BUSINESS, AND
THE HOLDING OF THIS GUARANTY BY LENDER THEREAT SHALL CONSTITUTE SUFFICIENT

 

9

--------------------------------------------------------------------------------


 

MINIMUM CONTACTS OF GUARANTOR WITH THE STATE OF NEW JERSEY FOR THE PURPOSE OF
CONFERRING JURISDICTION UPON THE FEDERAL AND STATE COURTS PRESIDING IN SUCH
STATE AND THE COUNTY OF LENDER’S RESIDENCE.  THE GUARANTOR CONSENTS THAT ANY
LEGAL ACTION OR PROCEEDING ARISING HEREUNDER MAY BE BROUGHT EXCLUSIVELY IN SUCH
COURTS AND ASSENTS AND SUBMITS TO THE PERSONAL JURISDICTION OF ANY SUCH COURTS
IN ANY SUCH ACTION OR PROCEEDING.

 

16.                               Jury Trial Waiver.  EACH OF GUARANTOR AND
LENDER BY ITS ACCEPTANCE OF THIS GUARANTY HEREBY WAIVE ANY RIGHT TO TRIAL BY
JURY ON ANY CLAIM, COUNTERCLAIM, SETOFF, DEMAND, ACTION, OR CAUSE OF ACTION (A)
ARISING OUT OF OR IN ANY WAY RELATED TO THIS GUARANTY OR THE LOAN, OR (B) IN ANY
WAY CONNECTED WITH OR PERTAINING OR RELATED TO OR INCIDENTAL TO ANY DEALINGS OF
LENDER AND/OR BORROWERS AND GUARANTOR WITH RESPECT TO THE LOAN DOCUMENTS OR IN
CONNECTION WITH THIS GUARANTY OR THE EXERCISE OF ANY PARTY’S RIGHTS AND REMEDIES
UNDER THIS GUARANTY OR OTHERWISE, OR THE CONDUCT OR THE RELATIONSHIP OF THE
PARTIES HERETO, IN ALL OF THE FOREGOING CASES WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE.  EACH OF GUARANTOR
AND LENDER BY ITS ACCEPTANCE OF THIS GUARANTY AGREES THAT EITHER PARTY MAY FILE
A COPY OF THIS GUARANTY WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY, AND BARGAINED-FOR AGREEMENT OF GUARANTOR AND LENDER IRREVOCABLY TO
WAIVE THEIR RIGHTS TO TRIAL BY JURY AS AN INDUCEMENT OF LENDER TO MAKE THE LOAN
AND OF GUARANTOR TO EXECUTE AND DELIVER THIS GUARANTY, AND THAT, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY DISPUTE OR CONTROVERSY WHATSOEVER BETWEEN
GUARANTOR AND LENDER SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION
BY A JUDGE SITTING WITHOUT A JURY.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the day and
year first above written.

 

 

ADCARE HEALTH SYSTEMS, INC., an Ohio corporation

 

 

 

 

By:

/s/ Christopher F. Brogdon

 

Name:

Christopher F. Brogdon

 

Title:

Vice Chairman and Chief Acquistions Officer

 

 

 

STATE OF

)

 

 

 

[SEAL]

 

 

COUNTY OF

)

 

 

 

I, [Illegible], a Notary Public in and for said County in said State, hereby
certify that Chistropher F. Brogdon, whose name as the Vice Chairman and Chief
Acquisitions Officer of AdCare Health Systems, Inc., a Georgia corporation, is
signed to the foregoing instrument, and who is known to me, acknowledged before
me on this day that being informed of the contents of said instrument, he as
such officer and with full authority, executed the same voluntarily for and as
the act of said corporation.

 

Given under my hand and official seal this 17th day of August, 2012.

 

 

 

/s/ [Illegible]

 

 

NOTARY PUBLIC

 

 

 

[SEAL]

 

My Commission Expires:                          

 

SIGNATURE PAGE TO CORPORATE GUARANTY - AHS — ADCARE - AR

 

--------------------------------------------------------------------------------